UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 000-53705 COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Canyon Lake, Texas78133 (Address of principal executive offices) (972) 865-6192 (Registrant’s telephone number, including area code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§323.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No The number of shares outstanding of each of the issuer's classes of common stock, as of August 6, 2012, was 160,852,822 shares of Common Stock, $0.0001 par value. Table of Contents COPSYNC, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Condensed Balance Sheets at June 30, 2012 (unaudited) and December 31, 2011 3 Condensed Statements of Operations (unaudited) for the three months and six months ended June 30, 2012 and 2011 5 Condensed Statements of Cash Flows (unaudited) for the six months ended June 30, 2012and 2011 6 Notes to Condensed Financial Statements 8 ITEM 2. Management’s Discussion And Analysis Of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risks 25 ITEM 4. Controls and Procedures 25 PART II. OTHER INFORMATION 26 ITEM 1. Legal Proceedings 26 ITEM 1A. Risk Factors 26 ITEM 2. Unregistered Sales of Equity Securities 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. (Removed and Reserved) 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 26 SIGNATURES 27 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) COPSYNC, INC. Condensed Balance Sheets ASSETS June 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance of $11,425 at June 30, 2012 and $0 at December 31, 2011 Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT Computer hardware Computer software Fleet vehicles Furniture and fixtures Total Property and Equipment Less: Accumulated Depreciation ) ) Net Property and Equipment OTHER ASSETS Software development costs, net Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed financial statements. 3 Table of Contents COPSYNC, INC. Condensed Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' DEFICIT June 30, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenues Notes payable, current portion Total Current Liabilities LONG-TERM LIABILITIES Deferred revenues Convertible notes payable Notes payable, non-current portion Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Series A Preferred stock, par value $0.0001 per share, 100,000 shares authorized; 100,000 shares issued and outstanding, respectively 10 10 Series B Preferred stock, par value $0.0001 per share, 400,000 shares authorized; 375,000 shares issued and outstanding, respectively 37 37 Common stock, par value $0.0001 per share, 500,000,000 shares authorized; 160,152,822 and 148,251,688 issued and outstanding, respectively Common stock to be issued, 3,165,909, and 2,459,061 shares, respectively Common stock warrants to be issued Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 4 Table of Contents COPSYNC, INC. Condensed Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUES Hardware, installation and other revenues $ Software license/subscription revenues Total Revenues COST OF REVENUES Hardware and other costs Software license/subscription revenues Total Cost of Revenues GROSS PROFIT OPERATING EXPENSES Research and development Sales and marketing General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income 10 14 Gain on asset disposals Interest expense ) Total Other Income (Expense) NET LOSS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) Series B preferred stock dividend ) Cost of Series B warrants extension - - - ) Accretion of beneficial conversion feature on preferred shares dividends issued in kind ) - ) - NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) LOSS PER COMMON SHARE - BASIC & DILUTED $ ) $ $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC & DILUTED The accompanying notes are an integral part of these condensed financial statements. 5 Table of Contents COPSYNC, INC. Condensed Statements of Cash Flows (unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of note discount - Employee and non-employee stock compensation Common stock to be issued for services rendered - Amortization of restricted stock grants Capital contributed/co-founders' forfeiture of contractual compensation Stock issued for cash received in prior year - Gain on asset disposals ) ) Change in operating assets and liabilities: Accounts receivable Debt issuance costs - Lease security deposit - ) Prepaid expenses Deferred revenues ) ) Accounts payable and accrued expenses ) Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from asset disposals - Purchases of property and equipment ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on notes payable ) ) Proceeds received on convertible notes - Proceeds from common stock to be issued Proceeds from issuance of common stock for cash Net Cash Provided by Financing Activities NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of these condensedfinancial statements. 6 Table of Contents COPSYNC, INC. Condensed Statements of Cash Flows (Continued) (Unaudited) For the Six Months Ended June 30, SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ Cash paid for income tax $ $ - NON-CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued in conversion of notes payable and accrued interest $ - $ Purchase of fleet vehicles financed with notes payable $ $ - Purchased a fleet vehicle involving a trade-in and collateral swap on existing notes payable $ $ - Conversion of convertible notes, plus accrued interest into 401,134 shares of common stock $ $ - Series B Preferred stock dividends $ $ Accretion of beneficial conversion feature on preferred shares dividends issued in kind $ $ - The accompanying notes are an integral part of these condensedfinancial statements. 7 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) NOTE 1–BASIS OF FINANCIAL STATEMENT PRESENTATION These interim condensed financial statements of COPsync, Inc. ("COPsync," the "Company," "we," "our," "us") are unaudited but reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly the financial position of the Company as of June 30, 2012, and its results of operations and cash flows for the three month and six month periods ended June 30, 2012.Certain information and footnote disclosures normally included in the audited financial statements have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. Because all the disclosures required by accounting principles generally accepted in the United States are not included, these interim condensed financial statements should be read in conjunction with the audited financial statements and notes thereto in the Company’s Annual Report on Form 10-K as of and for the year ended December 31, 2011. The results for the three month and six month periods ended June 30, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2012, or any other period. The year-end condensed balance sheet data as of December 31, 2011 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. At June 30, 2012, the Company had cash and cash equivalents of $644,072, a working capital deficit of $814,094 and an accumulated deficit of $12,546,108.Due to these circumstances, the Company’s management monitors and attempts to minimize, to the extent possible, all cash expenditures.Because of these conditions, the Company will require additional working capital to continue operations and develop its business in the current fiscal year. The Company intends to raise additional working capital to support its operations, either through private placements, bank financings or a combination of both. The Company’s Board of Directors has authorized the raise of approximately $2.2 million in new capital, inclusive of approximately $1,145,000 the Company had received as of June 30, 2012.The total cash received consisted of $1,135,000 for shares of common stock that had been issued as of June 30, 2012, and $10,000 for shares of common stock that were issued after June 30, 2012.Of the approximately $1.1 million in additional capital the Company is currently seeking, the Company anticipates raising at least $400,000 by August 31, 2012.Management believes an additional $655,000 will be funded from other sources.The Board may authorize the Company to seek additional capital as circumstances require or funding opportunities become available. There are no assurances that the Company will be able to achieve a level of revenues adequate to generate sufficient cash flow from operations or obtain additional financing through private placements and/or bank financing necessary to support the Company’s working capital requirements. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. If adequate working capital is not available, the Company may not be able to continue its operations or execute its business plan. NOTE 2–NATURE OF ORGANIZATION COPsync, Inc. sells the COPsync service, which is a real-time, in-car information sharing, communication and data interoperability network for law enforcement agencies.The COPsync service enables patrol officers to collect, report and share critical data in real-time at the point of incident and obtain instant access to various local, state and federal law enforcement databases. The COPsync service also eliminates manual processes and increases officer productivity by enabling officers to electronically write tickets, process DUI and other arrests and document accidents and other incidents. The Company believes that its service saves lives, reduces unsolved crimes and assists in apprehending criminals through such features as a nationwide officer safety alert system, GPS/auto vehicle location and distance-based alerts for crimes in progress, such as child abductions, bank robberies and police pursuits. The Company has designed its system to be “vendor neutral,” meaning it can be used with products and services offered by other law enforcement technology vendors. Additionally, the Company’s system architecture is designed to scale nationwide. The Company was incorporated in Delaware on October 23, 2006. 8 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) NOTE 3 –SUMMARY OF SIGNIFICANT ACCOUNTING POLICES a. Basis of Presentation The accompanying condensed financial statements include the accounts of the Company, are prepared in accordance with accounting principles generally accepted in the United States and are prepared on the accrual method of accounting. b. Reclassifications Certain prior year items have been reclassified to conform to the current year presentation. These reclassifications had no impact on the Company’s financial statements. c. Concentrations of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of cash, cash equivalents, and accounts receivable. The Company deposits cash and cash equivalents in demand and money market accounts in two financial institutions in the United States. Accounts at financial institutions in the United States are guaranteed by the Federal Deposit Insurance Corporation (FDIC) up to certain limits. At times, the Company’s deposits or investments in financial institutions may exceed federally insured limits.At June 30, 2012, the Company had approximately $25,000 in excess of FDIC insured limits at the two financial institutions. The Company has not experienced any losses in such accounts. To date, the Company’s accounts receivable have been derived principally from revenue earned from end users, which are local and state government agencies. The Company performs periodic credit evaluations of its customers, and does not require collateral. Accounts receivable are recorded net of the allowance for doubtful accounts. The Company provides an allowance for doubtful accounts that is based upon a review of outstanding receivables, historical collection information and existing economic conditions. The Company writes off delinquent receivables based on individual credit evaluation and the specific circumstances of the customer.As of June 30, 2012, the Company had recorded an allowance for doubtfulaccounts of $11,426.At June 30, 2011, the Company had not recorded an allowance for doubtful accounts. d. Use of Estimates The preparation of accompanying financial statements in conformity with accounting principles generally accepted in the United States requires the Company’s management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reported period. The Company’s significant estimates include primarily those required in the valuation or impairment analysis of capitalization of labor under software development costs, property and equipment, revenue recognition, allowances for doubtful accounts, stock-based compensation, warrants, litigation accruals and valuation allowances for deferred tax assets. Although the Company believes that adequate accruals have been made for unsettled issues, additional gains or losses could occur in future years from resolutions of outstanding matters. Actual results could differ materially from original estimates. 9 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) e. Software Development Costs The Company capitalizes and amortizes certain software development costs incurred subsequent to the establishment of technological feasibility over the estimated lives of the related products.In these circumstances, the Company determines technological feasibility to be established upon completion of (1) product design, (2) detail program design, (3) consistency between product and program design, and (4) review of detail program design to ensure that high risk development issues have been resolved. Upon the general release of the product to customers, the Company amortizes development costs for that product, historically over fifteen years, based upon management’s then estimated economic life of the product.See Note 3 to the Company’s financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2011 for a discussion involving an impairment of software development costs recorded by the Company for the year ended December 31, 2011, which reduced the estimated economic life of the Company’s product to approximately seven years, as well as an impairment recorded by the Company on the product at December 31, 2010, and the respective financial impact therein. f. Revenue Recognition The Company’s business is to sell subscriptions to the COPsync service, which is a real-time, in-car information sharing, communication and data interoperability network for law enforcement agencies.The Company’s agency customers subscribe to the service for a specified period of time (usually for twelve to forty-eight months), for a specified number of officers per agency, and at a fixed subscription fee per officer. In the process of selling the subscription service, the Company’s customers from time-to-time request that the Company also sell computers and computer-related hardware (“hardware”) used to provide the in-car service should the customer not already have the hardware, as well as hardware installation services, the initial agency and officer set-up and training services and, sometimes, software integration services for enhanced service offerings. The Company’s most common sales are: 1) For new customers – a multiple-element arrangement involving a) the subscription fee, b) integration of the COPsync software and a hardware appliance (in which the hardware and software work together to deliver the essential functionality of the service) to include related services for hardware installation and agency and officer set-up and training and c) if applicable, software integration services for enhanced service offerings; and 2) For existing customers – the subscription fees for the annual renewal of an agency’s COPsync subscription service, upon the completion of the agency’s initial subscription period. The Company recognizes revenue when all of the following have occurred: (1) the Company has entered into a legally binding arrangement with a customer resulting in the existence of persuasive evidence of an arrangement; (2) delivery has occurred, evidenced when product title transfers to the customer; (3) customer payment is deemed fixed or determinable and free of contingencies and significant uncertainties; and (4) collection is probable. The Company reports sales of the hardware and related services for hardware installation and agency and officer set-up and training as “Hardware, installation and other revenues” in the Company’s statement of operations.Shipping charges are billed to customers and are included in operating expenses as an offset to the related shipping costs. The Company reports subscription fees and software integration services as “software license/subscriptions revenues” in the Company’s statement of operations.The subscription fees include termed licenses for the contracted officers to have access to the service and the right to receive telephonic customer and technical support, as well as software updates, during the subscription period.Support for the hardware is normally provided by the hardware manufacturer.The receipt and acceptance of an executed customer’s service agreement, which outlines all of the particulars of the sale event, is the primary method of determining that persuasive evidence of an arrangement exists. 10 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) Delivery generally occurs for the different elements of revenue as follows: 1) For multiple-element arrangements involving new customers – contractually the lesser period of time of sixty days from contract date or the date officer training services are completed.Additionally, the Company requests the agency to complete a written customer acceptance at the time training is completed, which will override the contracted criteria discussed immediately above. 2) The subscription fee – the date the officer training is completed and written customer acceptance is received. 3) Software integration services for enhanced service offerings – upon the Company’s completion of the integration efforts and verification that the enhanced service offering is available for use by the agency. Fees are typically considered to be fixed or determinable at the inception of an arrangement, generally based upon specific services and products to be delivered pursuant to the executed service agreement. Substantially all of the Company’s service agreements do not include rights of return or acceptance provisions. To the extent that its agreements contain such terms, the Company recognizes revenue once the acceptance provisions or right of return lapses. Payment terms to customers generally range from net “upon receipt of invoice” to “net 30 days from invoice date”. The Company assesses the ability to collect from its customers based on a number of factors, including credit worthiness of the customer and past transaction history of the customer. If the customer is not deemed credit worthy, the Company defers all revenue from the arrangement until payment is received and all other revenue recognition criteria have been met. As indicated above, some customer orders contain multiple elements.The Company allocates revenue to each element in an arrangement based upon relative selling price. The selling price for a deliverable is based upon its vendor specific objective evidence (“VSOE”), if available, third party evidence ("TPE"), if VSOE is not available, or the Company’s best estimate of selling price ("ESP"), if neither VSOE nor TPE is available.The maximum revenue recognized on a delivered element is limited to the amount that is not contingent upon the delivery of additional items.Additionally, many of the Company’s service agreements executed in 2011 contained grants (or discounts) provided to the contracting agency.These grants or discounts have been allocated across all of the different elements of an arrangement based upon the respective, relative selling price. The Company determines VSOE for subscription fees for the initial contract period based upon the rate charged to customers based upon a stand-alone sale price for the subscription service.VSOE for renewal pricing is based upon the stated rate for the renewed subscription service, which is stated in the relevant service agreement or contract. The renewal rate is generally equal to the stated rate in the original contract. The Company has a history of such renewals, the vast majority of which are at the stated renewal rate on a customer by customer basis. Subscription fee revenue is recognized ratably over the life of the service agreement. The Company has determined that its hardware products include the related services for hardware installation and agency and officer set-up and training, as well as integration services for enhanced service offerings that are sold separately, and the Company has established VSOE for these products. For almost all of the Company’s new service agreements, as well as renewal agreements, billing and payment terms are agreed to upfront or in advance of performance milestones.These payments are initially recorded as deferred revenue and subsequently recognized as revenue as follows: 1) Integration of the COPsync software and a hardware appliance (when the hardware and software work together to deliver the essential functionality of the service) to include related services for hardware installation and agency and officer set-up and training – immediately upon delivery. 11 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) 2) The subscription fee – ratably over the contracted subscription period commencing on the delivery date. 3) Software integration services for enhanced service offerings – immediately upon the Company’s completion of the integration and verification that the enhanced service is available for the agency’s use. 4) Renewals – ratably over the renewed subscription or service period commencing on the completion of the previous subscription or service period. g.Share-based Compensation The Company accounts for all share-based payment transactions using a fair-value based measurement method. The Company calculates stock option-based compensation by estimating the fair value of each option as of its date of grant using the Black-Scholes option pricing model.The Company expenses these amounts over the respective vesting periods of each award using the straight-line attribution method.The Company has historically issued stock options and vested and non-vested restricted stock grants to employees and, beginning in 2011, to outside directors, whose only condition for vesting has been continued employment or service during the related vesting or restriction period. NOTE 4 –RECENT ACCOUNTING STANDARDS AND PRONOUNCEMENTS We have implemented all new accounting pronouncements that are in effect and that may impact our unaudited consolidated financial statements. We do not believe that there are any new accounting pronouncements that have been issued that might have a material impact on our consolidated financial position or results of operations. NOTE 5 –NOTES PAYABLE The Company’s total notes payable at June 30, 2012 was $86,882, representing a net decrease $33,107 for the six month period ended June 30, 2012.The following table shows the components of notes payable at June 30, 2012 and December 31, 2011: June 30, December 31, Loan Type Bank $ $ Insurance Settlement $ - $ Total notes payable $ $ Less: Current portion $ ) $ ) Long-term portion $ $ In October 2009, Rocket City Enterprises, Inc. (“RCTY”) filed an arbitration demand against the Company.The demand alleged breach of contract and sought repayment of a purported loan in the amount of $200,000, plus interest at 9% per annum.In November 2010, the two parties settled the matter.Pursuant to the settlement, the Company agreed to pay RCTY an aggregate amount of $130,000, $20,000 of which was paid in early April, 2011 and $10,000 is to be paid each succeeding calendar month until fully paid.The unpaid balance at December 31, 2011 totaled $30,000, which was paid in full during the first quarter of 2012.The monthly payments bore no interest. 12 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) The notes payable balance for bank loans, all of which involved the purchase of automobiles, increased by $8,818, during the six-month period ended June 30, 2012, consisting of an additional note payable totaling $24,160 for the purchase of two used automobiles, partially offset by payments of $15,342 for existing bank loans collateralized by automobiles.The new note payable was issued in the first quarter of 2012 and was for five years with an interest rate of six percent per annum. During the six-month period ended June 30, 2012, the Company also made monthly payments totaling $11,925 on a single note payable involving the short-term financing of certain of the Company’s business insurance policies. NOTE 6 –CONVERTIBLE NOTES PAYABLE During the six-months ended June 30, 2012, the holders of two convertible notes elected to convert their respective notes into shares of the Company’s common stock.The total value of the converted notes on the date of conversion was $40,113, consisting of $40,000 in principal and $113 in accrued interest.The Company issued a total of 401,134 shares of common stock at the conversion price of were issued at $0.10 per share of stock. NOTE 7–PREFERRED STOCK Preferred Stock Series A The Company issued a total of 100,000 shares of its Series A Preferred Stock in April 2008 as partial consideration for its acquisition of a 100% ownership interest in PostInk Technology, LP (“PostInk”).Each share of Series A Preferred Stock is convertible into one share of the Company’s common stock, but votes with the common stockon a basis of 750 votes per share.These shares are held by the former general partner of PostInk, which is owned by the co-founders ofthe Company. Preferred Stock Series B During 2009 and the first quarter of 2010, the Company issued a total of 375,000 shares of its Series B Preferred Stock in a private placement in which the Company raised $1,500,000 in gross proceeds.The 375,000 shares of the Company’s Series B Convertible Preferred Stock are convertible into a total of 15,000,000 shares of the Company’s common stock. The shares of the Company’s Series B Preferred Stocki) accrue dividends at a rate of 7.0% per annum, payable in preference to the common stock or any other capital stock of the Company, ii) have a preference in liquidation, or deemed liquidation, to receive the initial investment in the Series B Preferred Stock, plus accrued and unpaid dividends, prior to the common stock, iii) is convertible into 40 shares of common stock, subject to adjustment for issuances by the Company of common stock at less than $0.10 per share, and iv) have the right to elect one member of the Company’s Board of Directors.The Company has recorded accrued dividends for the six-month periods ended June 30, 2012 and 2011, of $39,898 and $52,068, respectively, on the Series B Preferred Stock.The Company booked a $12,458 accretion amount for the beneficial conversion feature on the Series B Preferred Stock at June 30, 2012. NOTE 8–COMMON STOCK TO BE ISSUED During 2009, the Company entered into a twelve-month agreement with an advisory firm to assist the Company in corporate planning, structure and capital resources.The agreement with the advisory firm called for the advisory firm to receive 75,000 restricted shares of the Company’s common stock, valued at $45,000, or $0.60 per share.The Company has not issued these shares to the advisory firm as of June 30, 2012, as the Company disputes that the shares were earned under the agreement. 13 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) During 2011, the Company received a $60,000 deposit from two individual investors for 600,000 shares of common stock and associated warrants, which were issued in 2012.Also, the Company received a $10,000 deposit in the second quarter of 2012 from a single individual investor for 100,000 shares of common stock and associated warrants that were issued in the third quarter of 2012.These issuances were part of private placements pursuant to subscription agreements between the Company and the investors.Pursuant to the terms of the subscription agreements, the Company agreed to sell shares of the Company’s common stock and detachable four-year warrants, at a 20% coverage level to the investors.For each of the private placements, the common stock and the warrants were sold as an equity unit (“Equity Unit”), with each investor who purchased the common stock receiving a warrant to purchase one share of common stock for every five shares of common stock purchased by such investor.The purchase price for each Equity Unit was $0.10 per share of common stock purchased, or $0.50 per Equity Unit. The Company has distributor agreements with two original equipment manufacturer (“OEM”) distributors under which the Company is obligated to issue common stock to the OEMs with an aggregate value equal to the first $250,000 of licensing fees generated by the OEMs. During the first six months of 2012, the Company received cash totaling $60,685 in licensing fees under these agreements.The amount of stock to be issued was determined each time a payment was made at the higher value of $0.10 per share or the average daily closing price of the stock for a period of ten business days immediately preceding the receipt of payment. An obligation to issue a total of 606,848 shares of common stock resulted from these cash receipts, which when combined with the 1,640,909 shares of common stock earned by the OEM distributors during 2011 under these distributor agreements, equals 2,247,757 shares of common stock to be issued.Total cash receipts relative to the 2,247,757 shares of common stock is $225,685. The Company has also agreed to issue 143,152 shares of common stock valued at $0.10 per share to one of the OEM distributors for $14,315 in credits issued by the Company for services rendered on behalf of the Company by the OEM distributor. All of these shares of common stock issued under the distributor agreements are subject to transfer restrictions, and may not be sold, licensed, hypothecated or otherwise transferred by the distributor until the tenth anniversary of the issuance date, provided that these transfer restrictions lapse in equal quarterly installments over ten years and the share transfer restrictions lapse entirely if the distributor achieves certain sale milestones. The licensing fee revenue paid by the OEM distributors has been included in revenues and the value of shares to be issued has been included in cost of sales in the statement of operations. The following table provides a reconciliation of the transactions, number of shares and associated common stock values for the shares of common stock to be issued as of June 30, 2012 and December 31, 2011. At June 30, 2012 At December 31, 2011 Common stock to be issued per: # of Shares $Value # of Shares $Value An agreement with an advisory firm at $0.60 per share $ $ Two subscriptions for cash at $0.10 per share Two resellers agreements for paid license fees as provided by the agreements A single reseller for provided services One subscription for cash at $0.10 per share - - Total number of shares and value $ $ NOTE 9–BASIC AND FULLY DILUTED LOSS PER SHARE The computations of basic and fully diluted loss per share of common stock are based upon the weighted average number of shares of common stock outstanding during the period covered by the financial statements, plus the common stock equivalents which would arise from issuance of shares of common stock to be issued under subscriptions and other obligations of the Company, the exercise of stock options and warrants, conversion of convertible preferred stock and dividends on those shares of preferred stock or the conversion of convertible promissory notes outstanding during the period. 14 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) The Company's common stock equivalents, at June 30, consisted of the following and have not been included in the calculation because they are anti-dilutive: Convertible promissory notes outstanding - Warrants outstanding Stock options outstanding Preferred stock outstanding Common stock to be issued Dividends on preferred stock outstanding Total Common Stock Equivalents NOTE 10 –OUTSTANDING WARRANTS A summary of the status of the Company’s outstanding warrants and the changes during the six-month periods ended June 30, 2012 and December 31, 2011 are as follows: Description Warrants Weighted Average Exercise Price Outstanding, January 1, 2012 $ Granted $
